Citation Nr: 0725679	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to November 8, 2000 
for the assignment of a 100 percent rating for service-
connected PTSD, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from July 1966 to February 
1969.  The appellant died in December 2006; the appellant is 
the veteran's son.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 rating determination in which the RO 
denied entitlement to accrued benefits.  The appellant filed 
a notice of disagreement (NOD) in December 2004, and the RO 
issued a statement of the case (SOC) in April 2005.  The 
appellant filed a substantive appeal pertaining to this issue 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in May 2005.  

As a final preliminary matter, the Board notes that, in 
January 2007, the appellant submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  Thereafter, the appellant's representative included 
a waiver of RO jurisdiction of such evidence in a March 2007 
statement.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On the date of his death, the veteran had a claim pending 
for an effective date earlier than November 8, 2000 for the 
assignment of a 100 percent rating for service-connected 
PTSD.

4.  There is no medical evidence prior to the veteran's 45-
day VA hospitalization for PTSD, with an admission date of 
November 8, 2000, that establishes the veteran's entitlement 
to a 100 rating for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 8, 2000 
for the assignment of a 100 percent rating for service-
connected PTSD, for accrued benefits purposes, are not met.  
38 U.S.C.A. § 5107, 5110, 5121 (West 2002); 38 C.F.R. §§ 
3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, July 2004 and October 2004 post-rating 
letters notified the appellant of what information and 
evidence was needed to substantiate this claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
After the appellant was afforded opportunity to respond to 
notice identified above, the April 2005 SOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of this VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

As will be explained in more detail below, adjudication of a 
claim for accrued benefits purposes is an essentially a legal 
determination, and the evidentiary requirements differ 
somewhat from claims for other types of compensation.  In 
claims for accrued benefits, only the evidence that is of 
record at the time of the veteran's death is considered, with 
the exception of any evidence necessary to complete the 
application, and VA or service records that have not been 
associated with the file because the latter records are 
considered, constructively, to already be a part of the 
record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  
See also 38 C.F.R. § 3.1000(d)(4).  In this appeal, the RO's 
July 2004 letter informed the appellant of VA's 
responsibility to obtain outstanding VA records.  Moreover, 
subsequent documents reflect the RO's efforts to obtain from 
the appellant official transcripts to support his status as a 
claimant; such records were later received.  The Board finds 
that there is no outstanding duty to notify or assist owed 
the appellant.

Through notice from the RO, the appellant and his 
representative have been notified and made aware of the 
evidence needed to substantiate this accrued benefits claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board does not have the authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II. Accrued Benefits

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed two years prior to the 
last date of entitlement, for deaths which occurred before 
December 16, 2003.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows: (1) Upon the death of a 
veteran to the living person first listed as follows: (i) his 
or her spouse; (ii) his or her children (in equal shares); 
(iii) his or her dependent parents (in equal shares) or the 
surviving parent.  (2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the veteran's children.  
(3) Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation.  (4) In all other 
cases, only so much of the accrued benefit may be paid as may 
be necessary to reimburse the person who bore the expense of 
last sickness or burial of the veteran.  See 38 C.F.R. § 
3.1000(a).

The appellant is seeking accrued benefits based on his status 
as the surviving child of the veteran at the time of the 
veteran's death.

The term "child" means a person who is unmarried and (i) 
who is under the age of eighteen years; (ii) who, before 
attaining the age of eighteen years, became permanently 
incapable of self- support; or (iii) who, after attaining the 
age of eighteen years and until completion of education or 
training (but not after attaining the age of twenty-three 
years), is pursuing a course of instruction at an approved 
educational institution; and who is a legitimate child, a 
legally adopted child, a stepchild who is a member of the 
veteran's household or was a member at the time of the 
veteran's death, or an illegitimate child (in certain 
circumstances).  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 
3.57, 3.1000(d)(2).

An application for accrued benefits must be filed within one 
year after the death of the veteran.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In this case, the appellant filed a 
claim in April 2004, clearly within one year of the veteran's 
death on in December 2003.

Further, the evidence of record, to include a Court Order of 
divorce, a birth certificate, and college transcripts dated 
in 2003-2004, indicates that, at the time of his death in 
December 2003, and at the time of the appellant's application 
for accrued benefits, the veteran did not have a surviving 
spouse, and that his son was 22 years of age as well as 
pursuing a course of instruction within the meaning of 38 
C.F.R. § 3.57.  Hence, the Board concludes that the appellant 
is an eligible claimant for accrued benefits based on his 
status as a surviving child of a veteran.  

The governing law applicable in cases where the veteran died 
prior to December 16, 2003 provides that, upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
to, on the basis of evidence in the file at the date of death 
(accrued benefits), and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to a living person, including the veteran's spouse.  
See 38 U.S.C.A. § 5121(a) (West 2002).  The statute, as 
interpreted by the Court, provides for 1) "benefits awarded 
but unpaid" which are periodic payments to which an 
individual was entitled to at death under existing ratings 
for decisions, or 2) "accrued benefits" which are periodic 
monetary benefits based on evidence in the file at the date 
of an entitled individual's death and due and unpaid for a 
period not to exceed two years.  See Bonny v. Principi, 16 
Vet. App. 504, 507 (2002).  

The phrase "not to exceed two years" has been interpreted 
by the Federal Circuit as not limiting survivors of veterans 
to recovery only of those benefits that accrued in the two 
years immediately preceding a veteran's death.  Rather, § 
5121(a) (as in effect prior to December 16, 2003) limits the 
total accrued benefit payments that a survivor may receive to 
those accrued benefits due and unpaid for up to a two-year 
period, regardless of when those benefits were actually 
accrued.  See Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 
2004).

On December 16, 2003, the President signed the Veterans 
Benefits Act of 2003 (Act). Under section 104 of the Act, 38 
U.S.C. § 5121 was modified to remove the inconsistent 
treatment of benefits unpaid at the time of death created by 
the Court's decision in Bonny.  The Act amended § 5121(a) by 
repealing the 2-year limitation on "accrued benefits" so 
that an eligible survivor(s) may receive the full amount of 
any benefits that were due the veteran at the date of death.  
See 38 U.S.C. § 5121(a), as added by § 104 of the "Veterans 
Benefits Act of 2003," Public L. No. 108-183, (H.R. 2297) 
(December 16, 2003).  The amended provision applies with 
respect to deaths occurring on or after December 16, 2003.  
As the veteran died on December 6, 2003, the amended 
provision is not applicable to the appellant's claim.

Although an appellant's claim for accrued benefits is 
separate from the claim that the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Initially, the Board notes that there were no unpaid periodic 
payments to which the veteran was entitled under existing 
ratings for decisions at the time of his death.  However, at 
the time of his death, the veteran had a pending claim for 
entitlement to an effective date prior to November 8, 2000 
for the assignment of a 100 percent rating for service-
connected PTSD.  Therefore, the appellant is potentially 
entitled to accrued benefits for a period not to exceed two 
years based on this claim if the evidence of record at the 
time of the veteran's death the veteran's entitlement to an 
earlier effective date.  

The Board also notes, at the outset, that on January 30, 
2004, a Veterans Law Judge who is no longer with the Board 
rendered a decision in which it was determined that the 
veteran was entitled to an effective date of May 27, 1997 
(the effective date of the grant of service connection for 
PTSD) for the assignment of the 100 percent rating for PTSD.  
Subsequently, however, the RO notified the Board that the 
veteran died in December 2003.  Unfortunately, given the 
veteran's death, the Board was without jurisdiction to enter 
the January 2004 decision (see 38 U.S.C.A. § 7104(a) and 
38 C.F.R. § 20.904).  Hence, the Board has vacated the 
January 2004 Board decision, and dismissed the veteran's 
appeal.  Appellate consideration of the matter underlying the 
accrued benefits claim-the veteran's entitlement to an 
earlier effective date-will be based upon an independent 
determination.

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, or some person acting as next 
friend who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a).

The basic facts of this case are not in dispute.  Evidence of 
record shows that on May 27, 1997, the veteran filed a claim 
for service connection for PTSD.  In a February 1999 rating 
decision, the RO granted service connection and assigned an 
initial 50 percent rating for PTSD, effective May 27, 1997.  
In an April 1999 statement, the veteran requested a higher 
rating for his PTSD.  In a June 1999 rating decision, the RO 
assigned a 70 percent rating for PTSD, effective May 27, 
1997.  

Thereafter, in a statement received on August 13, 1999, the 
veteran requested an increased rating for his service-
connected PTSD.  The Board notes that the veteran's August 
1999 statement cannot be reasonably construed to express 
disagreement or dissatisfaction with the June 1999 rating 
decision and is not considered to be a valid NOD for that 
rating action.  See 38 C.F.R. § 20.201 (2006).  Hence, the 
Board has determined that the veteran's August 13, 1999 
statement is a claim for an increased rating for PTSD.  The 
veteran's representative reiterated the request for an 
increased evaluation for PTSD in a November 2000 statement.  

The veteran's appeal to the Board arose from a February 2001 
rating decision in which the RO, in part, assigned a 
temporary total (100) percent rating for hospitalization, 
under the provisions of 38 C.F.R. § 4.29, from November 8, 
2000 to December 31, 2001; and thereafter assigned a 100 
percent schedular rating, from January 1, 2001.  The RO 
accepted a VA Form 9, Appeal to the Board of Veterans' 
Appeals, received from the veteran in December 2001, as a NOD 
with the effective date assigned for the 100 percent rating 
for PTSD.  In his December 2001 NOD, the veteran expressly 
indicated that he disagreed with the effective date assigned 
for his 100 percent rating for PTSD.

In this case, the RO assigned November 8, 2000 as the 
effective date based on the veteran's date of admission for a 
VA hospitalization for treatment of his service-connected 
PTSD (the date entitlement arose for the award of a 100 
percent rating; first on a temporary basis for 
hospitalization, and then on a schedular basis).  

Considering the claim in light of the pertinent legal 
authority, the Board finds that the record presents no legal 
basis for the assignment of an effective date prior to 
November 8, 2000 for the award of a 100 percent rating for 
the veteran's service-connected PTSD.

The ratings for the veteran's PTSD were assigned under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  However, a General 
Rating formula contains the actual rating criteria for 
evaluating for evaluating psychiatric impairment other than 
eating disorders.

Pursuant to the General Rating formula, a 70 percent rating 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Considering the record in light of the above, the Board finds 
that the objective medical evidence of record dated prior to 
November 8, 2000 is not reflective of the type, severity, and 
frequency of symptoms needed to establish the total social 
and occupational impairment required for assignment of a 100 
percent rating.  

In a report of a September 1997 VA mental disorders 
examination, it was noted that, in April 1997, the veteran 
lost his temper at work, and destroyed work property, 
resulting in his dismissal.  The veteran reported that he had 
been seeing a psychiatrist for six years and was on various 
medications.  Mental status examination findings were noted 
as poor eye contact, logical thoughts, fair judgment, anxious 
and depressed mood, and restricted affect.  The veteran 
denied any present suicidal or homicidal ideation as well as 
exhibited no evidence of a psychotic disorder or gross 
cognitive dysfunction.  The examiner diagnosed PTSD. 

In a report of an April 1999 VA PTSD examination, the 
examiner indicated that the veteran had been working part 
time since March 1998 at the Goodwill computer recycling 
center.  Mental status examination findings were noted as 
poor grooming and hygiene, coherent speech, variable moods 
between extremely irritable and extremely depressed, fair 
judgment and insight, and intact concentration as well as 
memory.  The veteran complained of nightmares, exaggerated 
startle response, and vivid memories and intrusive thoughts 
of Vietnam.  The examiner noted that the veteran further 
endorsed feeling frequently felt hopeless and having passive 
wishes to die.  Although the veteran was found to be 
employable, the examiner was noted that his PTSD had severely 
impaired his social and family functioning as well as 
severely affected his job performance.  

On October 1999 VA PTSD examination, the veteran reported 
that he and his finance had broken off their engagement, that 
he maintained adequate to good relationships with his mother, 
two brothers, and a sister, and that he had little contact 
with his son as well as little social involvement.  The 
veteran indicated that he continued to work part time at 
Goodwill Industries as a computer refurbisher.  The veteran 
reported continued nightmares, intrusive memories of Vietnam, 
and occasional flashbacks.  He further noted that he 
experienced diminished interest and participation in 
activities, felt estranged from most other people, had a very 
foreshortened sense of the future, and had significant 
irritability and outbursts of temper at times.  He also 
complained of difficulty concentrating as well as exaggerated 
startle effect.

Mental status examination findings were noted as normal 
speech, good eye contact, normal social skills, depressed 
affect, anger management problems, normal insight, and 
questionable judgment as indicated by his passivity in 
obtaining treatment for his PTSD.  The examiner also detailed 
that the veteran did not exhibit any deficits to functioning 
as observable through conversation but noted subjective 
reports of decreased concentration and some memory 
difficulties. 

The examiner diagnosed chronic PTSD and noted that the 
veteran exhibited severe impairment in his social 
functioning.  The examiner further noted that, while the 
veteran was employed on a part-time basis, this was in a 
sheltered workshop and his symptoms were of sufficient 
severity to prevent him from being employed full-time in a 
non sheltered environment.  While his symptoms were 
essentially unchanged since the last examination, they were, 
in the examiner's opinion, of sufficient severity to render 
him unemployable in any setting other than a part-time 
sheltered setting.  Nonetheless the examiner indicated that 
the veteran continued to work at Goodwill demonstrating some 
current ability to be employed at least in a flexible setting 
such as his current employment.

The Board notes that that none of the aforementioned evidence 
supports the assignment of a 100 percent rating for PTSD.  
While the October 1999 examiner suggested that the examiner's 
employment prospects were severely limited, even an 
assessment of unemployability, alone, does not support 
assignment of a 100 rating under the rating schedule.  
Rather, the General Rating Formula specifies that the total 
occupational and social impairment required for a 100 percent 
rating for psychiatric impairment is demonstrated by the 
presence of certain symptoms not shown here.  In this regard, 
the Board notes that the veteran was not found to have gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.

The Board also points out that neither of the Global 
Assessment of Functioning (GAF) scores of 45 and 40 that were 
assigned prior to November 8, 2000, alone, provides a basis 
for assignment of 100 percent disability rating for the 
veteran's PTSD.  According to DSM-IV, GAF scores of 41-50 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores of 31-
40 indicate some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF scale  represents the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2006).  As indicated above, regardless of 
the GAF scores assigned, sufficient symptoms for the 
assignment of a 100 percent rating were not shown prior to 
November 8, 2000.

However, the record reflects that the veteran was 
hospitalized for a 45-day inpatient PTSD treatment program at 
a VA facility from November 8, 2000 to December 22, 2000.  

Subsequently, in the report of a January 2001 VA PTSD 
examination, the examiner indicated that the veteran was well 
oriented, cooperative, and relevant as well as exhibited 
depressed mood and restricted affect.  Psychological test 
findings revealed severe clinical depression with cognitive 
and vegetative features of depression.  Mental status 
examination findings were detailed as fair insight and 
judgment, suicidal ideation, difficulty with concentration, 
and grossly intact recent and remote memory.  The veteran 
continued to report numerous symptoms consistent with the 
diagnosis of chronic PTSD, including intrusive combat 
memories, intrusive combat nightmares, and brief flashbacks 
to combat experiences.  The veteran also described emotional 
numbing as well as being uninterested in activities such as 
getting together with friends or going to sporting events.  
He further endorsed being irritable, hypervigilant, and 
subject to unpredictable angry outbursts particularly in work 
settings, in traffic, and in relationships.  

The examiner diagnosed chronic, severe PTSD and assigned a 
GAF score of 40.  It was noted that the veteran had attempted 
a number of times to maintain employment, but had lost jobs 
due to the severe episodes of rage, including his most recent 
employment with Goodwill.  The examiner opined that, given 
the above, the veteran's need for a 45-day inpatient stay at 
a VA in New Jersey, and his psychiatric admission to the 
present facility, the veteran was considered to be completely 
unemployable due to the severity of his PTSD as well as his 
depression secondary to PTSD.

In this case, the veteran's hospitalization is the first 
medical evidence of record to support the award of a 100 
rating for PTSD-albeit, on a temporary basis for psychiatric 
hospitalization.  Under 38 C.F.R. § 4.29, a temporary total 
(100 percent) rating will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required VA hospital 
treatment for a period in excess of 21 days.  

Hence, the RO appropriately assigned a 100 percent rating for 
PTSD as of the date of the November 8, 2000 VA 45-day 
hospitalization for psychiatric treatment (the date 
entitlement to that benefit arose), followed by a 100 percent 
schedular rating from January 1, 2001, based on medical 
evidence interpreted as meeting the criteria for a schedular 
100 percent rating following his 45-day hospitalization.  As 
indicated above, the January 2001 VA examination report shows 
that the veteran's PTSD symptomatology included emotional 
numbing, unemployability, severe depression, exhibiting 
dangerous behavior with a firearm, and severe episodes of 
rage.  In any event, regardless of the RO's basis for 
assignment of the 100 percent rating for PTSD, the Board 
finds that, for the reasons explained above, the medical 
evidence prior to November 8, 2000 simply does not establish 
entitlement to a 100 percent rating under Paragraph 29 or on 
a schedular basis.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) 
(2006).  In considering whether an effective date earlier 
than November 8, 2000 can be assigned, the later of the two 
dates (the date of receipt of the claim or the date 
entitlement arose) is to be used for the effective date.  In 
this case, the proper effective date is November 8, 2000 (the 
date entitlement arose) rather than August 13, 1999 (the date 
of receipt of the claim).  In the current appeal, as there is 
no legal basis for assignment of an effective date earlier 
than November 8, 2000 for the award of a 100 percent rating 
for the veteran's service-connected PTSD, the Board must 
conclude that an earlier effective date is not warranted.  

For the foregoing reasons, the appellant's claim for an 
effective date prior to November 8, 2000 for the assignment 
of a 100 percent rating for service-connected PTSD, for 
accrued benefits purposes, must be denied.  In adjudicating 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for an effective date prior to November 8, 2000 for 
the assignment of a 100 percent rating for service-connected 
PTSD, for accrued benefits purposes, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


